Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 1 of 36

 

 

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
* DOC #:_. .
MARIA NAVARRO CARRILLO AND JOSE DATE FILED: _¢ {io Ji)
GARZON, on behalf of M.G. as parents and .
natural guardians, and individually,
Plaintiffs, 20 Civ. 4639 (CM)
-against-
RICHARD CARRANZA, et al.,
Defendants.
Xx

 

DECISION AND ORDER DENYING PLAINTIFFS’ MOTION FOR SUMMARY
JUDGMENT AND GRANTING DEFENDANTS’ CROSS MOTION FOR SUMMARY
JUDGMENT

McMahon, J.:

Plaintiffs appeal from the decision of a State Review Officer (SRO) affirming the findings
of an Impartial Hearing Officer (THO), who rejected plaintiffs’ challenge to the Individualized
Education Plan (IEP) prepared by their daughter’s Committee on Special Education (CSE) and
concluded that the [EP would have provided the child (M.G.) which a free appropriate public
education (PAPE) for the 2018-29 school year.

For the reasons set forth below, the court affirms the SRO’s rulings, denies the plaintiffs’
motion for summary judgment and grants the defendants’ cross motion for summary judgment.
The complaint is dismissed, with prejudice. |

STATEMENT OF FACTS

The following statement of facts is taken almost verbatim from the SRO’s description of

the record. Unless specifically noted, none of these statements of fact is disputed.

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 2 of 36

I. Background Facts

M.G. is plaintiffs’ minor daughter. She has been diagnosed as having cerebral palsy and
has both global development delays and a visual cortical impairment (RO020). Born prematurely,
the child has had three fingers amputated, and suffered a seizure and an intracranial bleed at age
three months that resulted in left hemiparesis and right hemispheric volume loss (R0021-21). Due
to her hydrocephalus, she had a ventriculoperitoneal shunt implanted (R0021), At age eight, she
underwent bilateral hip osteotomies due to poor circulation Ud.)

M.G. began receiving services from the defendant district, including in home therapies,
from an early age, starting with an Early Intervention Program. She later transferred to the public
program. (/d.)

At the time of the impartial hearing challenging the child’s IEP for the 2018-19 school
year, which is the subject of this action, M.G. was ten years old. She was non-verbal and non-
ambulatory and was dependent on adults for all activities of daily living. Ua.)

A. Prior Year’s IEP

M.G. attended the International Academy of Hope GHOPE) from July 2015 through June
2018. She was placed there unilaterally by her parents.

After an impartial hearing relating to the child’s IEP for the 2017-18 school year, an IHO
found, as a matter of fact and law, that the educational program and iHOPE was appropriate and
designed to serve the student’s needs, while the district’s proposed IEP (which called for her to be
educated in a less restrictive public school setting) failed to provide M.G. with a FAPE, (RO022-
23.) The decision was handed down on April 27, 2018, while the events that form the basis for the
challenge that is the subject of this lawsuit were unfolding. The THO directed the district to
reconvene the CSE and draft a new IEP for M.G. for 2017-18 that incorporated all of the items in

the iHOPE IPP dated February 13, 2017 — including {1HOPE’s disability classification of M.G.,

2

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 3 of 36

which was “traumatic brain injury” (“TBI”). The 1HO also awarded the parents the full cost of
tuition and related services provided by iHOPE for that school year. U/d., see also, Pl. Brief in
Support at p. 5)

The district did not take an appeal from that decision.

B. Development of the 2018-19 LEP

On February 14, 2018, the district notified the parents that it had scheduled a CSE meeting
to develop the child’s IEP for the next school year. (R1188, 1191.) The district’s scheduled date
was March 26, 2018. At the parents’ request the meeting was rescheduled; it took place on March
19, 2018. (R1193, 1196.) The parents were present at the meeting, along with their advocate, a
DOE representative, a school psychologist, a clinical social worker, and various special education
teachers and related service providers, comprising the child’s CSE. There is no evidence in the
record that the parents requested the attendance of a school physician at this CSE meeting.

The CSE developed an IEP at this meeting that was not to the parents’ liking. (R1199-
1224.) It classified the student as having Multiple Disabilities and recommended that she be placed
in a 12:1:3+1 placement (that is, a classroom with no more than 12 students, one teacher and one
staff person for every three students, or a total of 5 adults for the 12 students) in a specialized
school. The parties and the SRO refer to this as a 12:1:4 placement and the court will as well.

The IEP recommended that M.G. receive three 30-minute sessions per week of individual
occupational therapy (OT), five 30-minute sessions per week of individual physical therapy
(“PT”), four 30 minute sessions per week of individual speech-language therapy, two 30 minute
sessions per week of group speech-language therapy, two 30 minute sessions per week of
individual vision education services; and one 60 minute session per month of group parent
counseling and training. (R1209), In addition, the CSE recommended a 1:1 full time

paraprofessional for the student while at school, as well as a }:1 full tume paraprofessional while

3

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 4 of 36

she was being transported to and from school, daily group service to support her use of an assistive
technology device, access to the school nurse as needed, and adaptive seating to accommodate her
disability. (/d., see also ROI45.}

The CSE recommended that M.G. participate in alternative assessment, receive specialized
transportation, including a lift bus, that her travel time be limited, and that she have resources to
address her management needs. (/d.}

The CSE recommended numerous annual goals and associated short term objectives for
the student to achieve during the school year. (/d.)

The parents sent a letter to the CSE dated April 27, 2018. (R1086.) They asked that the
CSE to reconvene in order to develop “an appropriate and timely IEP for the 2018-19 school year.”
(Parent Ex. N, cited at RO022). The parents asked that this meeting involve the full CSE committee,
and specifically requested that a district physician be present in person. (/d.) They indicated that
they could meet at any time on Mondays, and asked that the meeting take place at iHOPE.

The parents specifically requested that the CSE consider placement in a non-public school
rather than in a specialized public school and asked that the CSE conduct the necessary evaluations
for that purpose prior to reconvening the CSE. They stated that, once the parties had agreed on a
mutually convenient date, they would provide the CSE with the child’s most recent progress
reports and other documentation for its consideration.

The parents demanded that the CSE meeting be recorded.

The IHO’s decision in favor of the parents’ challenge to M.G.’s 2017-18 TEP was released
on the same day the parents sent this letter — April 27, 2018.

The district directed the CSE to reconvene on Friday, May 18, 2018. The parents, whose

native language is not English, received a telephone call in their native language alerting them to

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 5 of 36

this meeting. They responded with yet another letter to the CSE chair, written by counsel and dated
May 11, 2018. (R1088.) That letter referred back. to the parents’ April 27 letter and reiterated its
demands. Counsel complained that the parents had not been given written notice of the proposed
May 18 meeting, and indicated that the meeting ought not proceed, even though the parents had
received telephonic notice of the meeting. Counsel noted that the parents had asked for several
proposed dates and had indicated that they were available only on Mondays. And counsel asked
that any new meeting notice confirm in writing the name of the parent member and school
physician who would be participating, as well as provide assurances that those members of the
CSE would be participating in person. Finally, counsel demanded that the district send a draft
agenda for the new CSE meeting in writing at least seven days in advance of the meeting.

Substantively, counsel indicated that the previous CSE meeting was not an appropriate
review because the IEP on which it relied — M.G.’s 2017-18 IEP — had been invalidated by the
THO’s April 27 decision.

Despite all of these demands, the parents were making other plans for their daughter
without any input from the district or the CSE. On May 16, 2018, they signed a school
transportation services agreement for the 2018-19 school year with a private school. The school
was not iHOPE, which the student had attended for the three preceding years and which the
unappealed IHO decision established as her pendency; it was a newly opened school, a breakaway
school from iHOPE, called iBRAIN.!

On May 21, 2018, the district sent the parents written notice of a CSE meeting scheduled

for Monday, June 11, 2018. (R 1225,1228.) The notice included the names and titles of all CSE

 

' Por information about the IHOPE/ABRAIN situation, including what the Second Circuit described as the “mass
exodus of students from iHOPE to iBRAIN” (Mentura de Paulino v. NYCDOE, 959 F.3¢ 519 (2d Cir. 2020)), sce the
opinion of my colleague, The Hon. Jesse Furman, in Ferreira v. NYCDOE, 2020 WL 1158532, at #2 nb (S.D.NLY,
Mar. 6, 2020).

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 6 of 36

members who were scheduled to attend the mecting; it indicated that the school physician and
parent members of the CSE were yet to be determined. In a notice dated May 22, 2018, the district
advised counsel that it had rescheduled the meeting, for a Monday, and that a schooi physician
would be present. The district declined to hold the meeting at HOPE without receiving additional
information and indicated that, in order to ensure appropriate and timely services for the 2018-19
school year, the meeting would not be rescheduled a third time. (RO0024.)

On June 5, 2018, the parents signed an enrollment contract with iBRAIN for the 2018-19
school year, (d.)

On Friday, June 8 — one business day before the date of the rescheduled CSE meeting and
three days after the parents had committed to sending their daughter to iBRAIN — counsel for the
parents indicated by letter (R1090) that the June {1 meeting could not go forward because the
meeting notice did not identify the parent member or the school physician and did not include a
social worker. Counsel also complained that the meeting notice did not guarantee that the school
physician would attend in person. Counsel indicated that the parents would not agree to waive any
of these, He also demanded further evaluations of the child for consideration of a non-public schoo!
placement.

The parents did not appear at the reconvened CSE meeting on June 11, 2018. Instead, by
letter dated June 21, 2018, they provided the district with 10-day notice of their intent to place
M.G. unilaterally at iBRAIN for the 2018-19 school year and to seek public funding for the
placement. (R1092.)

C. Due Process Complaint

On July 9, 2018, the parents filed their due process complaint notice, alleging that the 2018-

19 IEP failed to provide their daughter with a FAPE for that school year. They asked that pendency

 

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 7 of 36

be determined to consist of prospective payment of tuition at iBRAIN, with specialized
transportation to be provided by iBRAIN, on the basis of the unappealed THO decision.

The grounds assigned for concluding that the child’s IEP would not provide her with a
FAPE were as follows:

1. The March 19, 2018 CSE meeting was not held at a time that was mutually agreeable
to the parents, did not comply with the parents’ request for a “full committee” meeting
and that the CSE members only “feigned interest” in the independent evaluative
information offered by the parents, which denied them their right to participate
meaningfully in the decisionmaking process

2. The March 19, 2018 TEP, with its 12:14+4 placement in a district specialized school,
reduced the student-to-teacher ratio significantly and with no substantiation for the
change, would not provide the 1:1 direct instruction M.G. required, and did not place
the child in her least restrictive environment.

3. The March 19, 2018 IEP reduced the recommended level of service mandates, did not
adequately describe the student’s then present levels of performance or management

needs, lacked an extended school day, and contained immeasurable goals.

4. The district ignored the parents’ April 27, 2018 written request to reconvene the March
19, 2018 CSE meeting.

The due process complaint sought direct funding of M.G.’s program at iBRAIN for the
2018-19 extended school year, together with transportation and other costs, as well as an order
directing the CSE to reconvene an annual review meeting for the student.

An impartial hearing convened on August 17, 2018. The pendency portion of the hearing

took five hearing days and concluded on January 14, 2019. (R 0172-0377.7) By interim decision

 

dated March 5, 2019, IHO Carter found that M.G.’s pendency was iHOPE, on the basis of the

unappealed IHO decision dated April 27, 2018. As a result, the THO denied interim funding at

 

iBRAIN for the cost of M.G.’s education. (R0025.) The parents appealed that decision to this court,

which concluded that they were entitled to funding on the theory that iBRAIN offered M.G. an

 

2 The pendency hearing took place before two different hearing officers: THO Hill was replaced in the middle of the
hearing by IHO Carter, the HHO who presided at M.G.’s impattial hearing for the 2017-18 school year.

7
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 8 of 36

educational experience that was “substantially similar” to 1HOPE. On May 18, 2020, the United
States Court of Appeals for the Second Circuit reversed that decision, identified IHOPE as M.G.’s
pendency, and declared that the district had no obligation to subsidize the parents pendente lite for
their unilateral placement of the child at iBRAIN on a “substantial similarity” theory. Maria
Navarro Carrillo v. NYCDOE, No. 19-1813-cv, reported sub nom Ventura de Paulino vy.
NYCDOE, 959 F.3d 519 (2d Cir. 2020),

The impartial hearing on the merits of the parents’ FAPE claim convened on March II,
2019. After taking evidence over four hearing days, the record closed on June 13, 2019. (RO025.)

The IHO issued a final decision on September 21, 2019. It bears noting that the hearing
was decided by the same IHO, Suzanne Carter, who had ruled in favor of the parents after the
hearing on the student’s 2017-18 IEP. This time, she ruled in favor of the defendant district.
(RO068-0095).

IEHO Carter found that the March 2018-19 IEP offered M.G. a FAPE. She concluded that:

1. None of the alleged procedural irregularities — the parents’ claim that the March 2018
CSE meeting was untimely, that the CSE was not properly composed, that the parent’s
request that the CSE reconvene was “ignored,” and that the district failed to reconvene
a CSE for the year 2017-18 after Carter’s previous decision directing that it do so ~
denied the child a FAPE.

2. The student was better classified as having muliple disabilities, rather than TBI, and
while the parents and district disagreed about the appropriate classification, this did not
deny M.G. a FAPE.

3. The district’s proposed 12:1+4 placement provided the student with a FAPE. Although
the parents and district agreed that the student had “highly intensive management needs
requiring a high degree of individualized attention and intervention” (ROO8 1) — which
would ordinarily place the student, per NYSED Commissioner’s Regulations, in a
6:1+1 classroom, see 8 N.Y.C.R.R. §200.6(h)(4)(ii)(a) — the [HO concluded that the
district special class placement together with a full time individual health
paraprofessional to address the student’s needs, would give M.G. “multiple trained
paraprofessionals to work collaboratively with the teacher, and related service
providers for repetition and generalization,” (id.)

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 9 of 36

The fact that the student was being give services (OT/PT/speech and language therapy,
and vision education) in 30 rather than 60-minute increments under the IEP did not
deny the child a FAPE. The parents preferred 60 minutes to build in time for her to deal
with fatigue; the district preferred the shorter sessions precisely because the student
became fatigued, The [HO concluded, after reviewing reports from iHOPE, that “60
minutes of OT was overwhelming for the Student,” and noted that the parents provided
no independent medical testimony or documentation to support their contention that
more time would be better.

Any typographical or other technical errors in the student’s LEP could have been
remedied had the parents attended any of the scheduled CSE meeting after March 2018;
they chose not to do so.

The goals and objectives, some of which built upon those achieved or partially achieved
in M.G.’s January 2018 progress reports, were appropriate to her needs.

M.G. did not require individualized nursing services, she had no individual nurse at
iHOPE and the CSE recommended that she have a fulltime 1:1 health paraprofessional
who could alert the school nurse when needed.

The CSE did not “predetermine” the results of the meeting or the contents of the
student’s TEP.

IHO Carter concluded her discussion of the child’s IEP with the following: “The DOE

provided the Student with a FAPE for the 18/19 school year despite the obstructive efforts of

Parents and Parents’ counsel...” (R0085.)

Having concluded that the TEP did not deny M.G, a FAPE for 2018-19, the THO did not

need to address the parents’ contentions that iRRAIN was an appropriate placement for their

daughter, or that equitable considerations favored reimbursing them for 13RAIN tuition. However,

IHO Carter did address those issues (presumably to avoid remand in the event she was reversed

on the FAPE issue).

IHO Carter concluded that iBRAIN was not an appropriate placement for M.G, in July

2018 for, among other reasons:

It was not accredited or vetted by any state or regional credentialing agency.

2. Ali students at iBRAIN attend an extended school day and receive the same academic

program and related services in 60-minute sessions; there “does not appear to be any

 
4.

Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 10 of 36

individualization based on nature of disability, severity of disability, abilities or
limitations.”

Vision education services and parent counseling and training were not available when
iBRAIN opened in July 2018 due to lack of providers. Missed sessions were allegedly
to be made up, but no documentation of same was provided, and one iBRAIN witness,
Ms. Semm, could not attest, in testimony given in June 2019 (i.e., at the end of the
school year), that all missed sessions had in fact been made up.

iBRAIN lacked sufficient assistive technology services.

Finally, THO Carter concluded that equitable considerations did not favor reimbursing the

parents for the cost of M.G.’s attendance at iBRAIN, for the following reasons:

1.

The parents testified that they removed their daughter from iHOPE because of
administrative changes and a contract asking for a deposit in an amount they could not
afford, but presented no documentary evidence that compared the cost of 1HOPE and
iBRAIN?

iBRAIN tuition is not reasonable. The student was receiving only 8.5 hours of
academics per week, which was far less than she would have received in a public school
placement. The remainder of her time was spent in related services that exceeded the
amount recommended in the challenged TEP and that were in some cases not even
delivered.

iBRAIN’s charges for related services provided by its salaried employees amounted to
double dipping and exceeded what was provided for in the March 2018 IEP.

iBRAIN appeared to have been created solely for purposes of litigation (see n.3, supra).
The iB3RAIN JEP was simply a cut and paste of the 2017-18 iIHOPE TEP.

The daily rate for M.G.’s privately provided transportation was not reasonable and
there was no proof that the transportation service offered by iBRAIN complied with
city and state regulations regarding the transportation of school children,

The parents’ testimony at the latter hearing was not credible in multiple respects: the
parents’ 10 day notice falsely alleged that the DOE had not conducted an annual TEP
for the student (the CSE meeting on March 18, 2018 was that annual evaluation); the
parent asserted in testimony that he never received a copy of the March 2018 IEP,

 

4 Although this is not part of the administrative record, the Second Circuit, citing my colleague Judge Furman, noted
when deciding the parents’ appeal from the IHO’s denial of tuition reimbursement pendente lite that BRAIN was
founded by the founder of the law firm that represents Ms. Navarro and Mr. Garzon — a highly suspicious fact in and
of itself - and also noted that the City had represented, without contradiction, that the cost of attending IBRAIN was
significantly higher than the cost of attending jHOPE, Ventura de Paulino, supra. — F. 3d at PAGE, and n.69, This
court can and does take judicial notice of every Second Circuit opinion, but especially of opinions reversing my prior
orders and judgments, as Ventura de Pauline did,

10

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 11 of 36

which contention was not raised in the 10 day notice or the complaint; and the father
lied when he testified that he had visited the placement school twice in an effort to
cooperate with the district. This finding takes on particular significance since THO
Carter also presided at M.G.’s 2017-18 impartial hearing — and ruled in her parents’
favor — so she had two opportunities to listen to the parents and could not be accused
of being unsympathetic to their concerns,

8. Finally, IHO Carter concluded that the parents and their counsel had not cooperate with
the educational planning for M.G.: “Parents failed to attend two meeting after
expressing disagreement with the IEP. They presented specious claims about the prior
written notices, Parents also alleged CSE did not contact to [sic] them to review the
April 27, 2018 decision but DOE records show the opposite. Counsel’s letters to the
CSE make unreasonable demands in violation of the requirement to scheduling the
meeting at a mutually agreed on time and place. See CFR §300.322. He failed to detail
any of Parents’ concerns about the March 2018 IEP in letters to the CSE. Parent did
not remember when he visited the school placement if he did at all. These actions would
warrant a reduction in tuition funding because they obstructed Student’s educational
planning.”

D. The SRO's Affirmance

The parents took an appeal from [HO Carter’s decision.’ The SRO affirmed the decision
in all respects in a lengthy (34 single spaced pages) and well-reasoned decision dated December
4, 2019.

The SRO refused to act on the parents’ appeal from THO Carter’s March 5, 2019 interim
decision finding that M.G.’s pendency was iHOPE, on the ground that the parents had taken the
matter to the courts and the question was at the time sub judice in the Second Circuit. (R0032). As
noted previously, the Second Circuit subsequently agreed with IHO Carter that IHOPE was the
child’s pendency and reversed this court’s order directing the district to pay tuition to iBRAIN
pendente lite on a “substantially similar” pendency theory. Ventura de Paulino, 959 F.3d 519. That
is the law of the case for M.G. for the educational year 2018-19 and the issue will not be further

addressed.

 

4 Interestingly, the parents’ appeal was actually a cross appeal. The district filed a notice of appeal first, from so much
of the THO’s order as required it to reimburse the parents for transportation services and related services that had been
provided to the student by iBRAIN during the 2018-19 school year — an award made because, in the words of the IHO,
M.G. was entitled to these services no matter where she went to school.

1]

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 12 of 36

The SRO rejected the parents’ argument that [HO Carter’s decision with respect to the

2017-18 school year created a “status quo” mandating a finding that the 2018-19 IEP was deficient

and that the parent’s unilateral placement of the child at iBRAIN was appropriate. He noted that

the appropriateness of an IEP for each school year is to be decided on its own merits, and that each

school year was to be treated separately. (RO032 and cases cited.)

The SRO affirmed THO Carter’s determination that the March 2018 CSE meeting did not

constitute a procedural violation that impeded M.G.’s right to a FAPE, deprived her of educational

benefits, or significantly impeded the parents’ opportunity to participate in the decisionmaking

process concerning the education of their disabled child. (R0033 er seg) Specifically, SRO Bates

concluded as follows:

1.

The March 2018 was not untimely, as the IDEA and State regulations require only that
a district must have an IEP in place for every child at the beginning of the school year—
which was July 1, 2018, a full three and one half months after the 2018-19 IEP was
crafted.

The THO did not err in concluding that the CSE “predetermined” the results of the
March 2018 meeting, The SRO noted that parental disagreement with the results of a
CSE meeting did not amount to the denial of meaningful participation as long as the
parents are listened to; the IDEA does not give the parents “veto power” over aspects
of the IEP with which they do not agree. Nor does the record of the impartial hearing
suggest that the CSE lacked an open mind, or adhered to a one size fits all philosophy.
The hearing record also showed that the parents and their advocate were present and
provided evidence, as did staff from iHOPE, who participated by telephone. (RO035.)
“The IHO correctly noted that predetermination does not lic as long as district
personnel ac willing to Hsten to the parents and the parents have the opportunity to
make objections and suggestions.” (RO036.)

The IHO did not err in concluding that the CSE failed to reconvene the March 2018
CSE meeting. In fact, the district did reconvene the meeting, on June 11, 2018 - after
rescheduling it at the parents’ request from May 18, 2018 — but as the parents refused
to attend, the district concluded that there was no need to proceed with the meeting.
SRO Bates found that the parents had received telephonic notice of the meeting; that it
had been rescheduled for a Monday at the parents’ request;° that the parents were given
written bilingual notice of the June 11 mecting by notice dated May 21, 2018; that the

 

> SRO Bates erroneously stated that the district first scheduled the meeting for “Monday, May 18, 2018” — in fact May
18 fell on a Friday during 2018.

12

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 13 of 36

parents announced that the mecting could not go forward as scheduled on the last
business day before it was set to occur — Friday, June 8 ~ on the ground that the meeting
notice did not “include” (identify) who the parent member, the physician and the social
worked members of the CSE would be; that the parents were contacted by telephone
on June 9 (Saturday) by a bilingual staff member and urged to attend the meeting; that
the parents and their lawyer simply did not show up on June 11, although the mother
had told the staff member who called her two days earlier that the date was “fine with
me.” The SRO noted that the parents were technically correct that CSE meeting notices
should include the names of all proposed CSE members, and that parents are indeed
entitled to request the attendance of a school physician at such a meeting as late as 72
hours prior to the CSE meeting. But the SRO further noted that state regulations permit
the CSE to make alternative arrangements for remote CSE participation, such that the
physical presence of any member of the CSE in the room was not something on which
the parents could insist, and the failure to list everyone’s name in the meeting notice
was not shown to have denied M.G. a FAPE. The SRO concluded “It appears that the
district engaged in a good-faith cffort to reconvene the CSE in compliance with the
parents’ requests;” and “In this case, there was no further purpose for conducting a June
11, 2018 CSE meeting” when the parents failed to show up, because the sole purpose
of the meeting was “to satisfy the parents’ request to conduct a second meeting.” The
SRO also noted that the district had gone out of its way to comply with “most of the
parents’ demands,” and did not cite any authority that required compliance with all of
them — some of which were manifestly unreasonable (holding the meeting at 1HOPE,
for example).

The SRO agreed with the IHO that the 2018-19 IEP was not deficient for concluding
that M.G. should receive educational services as a “multiple disabilities” student rather
than a “traumatic brain injury” student. The SRO’s comprehensive reasoning went
substantially beyond that of THO Carter. SRO Bates noted that “CSEs are not supposed
to rely on a student’s disability category in order to determine the needs, goals,
accommodations and special education services in a student’s IEP.” (R0040.) After
discussing the meaning of both “traumatic brain injury” and “multiple disabilities,”
SRO Bates concluded that a “multiple disabilities” classification was appropriate for
M.G. given her “complex educational needs” and “concomitant impairments, ‘the
combination of which cause such severe educational needs that they cannot be
accommodated in a special education program solely for one of the impairments.”
(ROO41.)

The SRO affirmed the IHO’s finding that a 12:4+1 special class placement was
appropriate. He noted that state regulations indicate that the maxinyum class size for
special classes containing students whose management needs are “highly intensive and
requiring a high degree of individualized attention and intervention” “shall not exceed
six students, with one or more supplementary schoo! personnel assigned to each class
during periods of instruction.” 8 NYCRR 200.6(h)(4)(ii)(a). State regulations further
provide that the maximum class size for those students with severe multiple disabilitics,
whose programs consist primarily of habilitation and treatment, shall not exceed 12
students, including one teacher and additional staff in a staff/student ratio of 1 staff
person — whether teachers, supplementary school personnel, or related service

13

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 14 of 36

providers — for every 3 students. M.G. falls into both categories. The SRO noted that
the CSE had considered a February 17, 2017 psychoeducational evaluation report; a
January 25, 2018 classroom observation report, a February 6, 2018 social history
update, and a March 13, 2018 recommended IEP from iHOPE while formulating her
TEP. In light of the various findings in those reports and assessments ~ which the SRO
discussed in copious detail — the SRO conchided that the CSE was not wrong to
conclude that the student would do better in a 12:1+4 classroom because it would
provide both more and more different types of adult supervision (supplemented by a
1:1 aide who would pay attention to no one but M.G.) to address her multiple needs.
The SRO concluded that the parents’ focus on the words “highly intensive” — which
were employed by district witnesses to describe their daughter’s needs — “does not
resolve the question of whether the recommended 12:1+4 special class was appropriate
for the student in light of the full constellation of her educational needs and multiple
disgnoses.” (R0047.) The SRO noted that the student’s admittedly “highly intensive”
management needs stemmed from “the fact that the student has severe multiple
disabilities, has need for programming in the areas habilitation and treatment, needs a
staf{/student ratio of at least one staff person to three students, and requires services for
additional staff that are teachers, supplementary school personnel and related service
providers.” (R0049). The SRO thus concluded that the 12:1+4 class “is precisely the
type of programming that will address this student’s unique needs . . . notwithstanding
the fact that at time the professional working with, observing and evaluating the student
ay happen to describe those needs with a moniker of ‘highly intensive.’” Ud.) Finally,
the SRO noted that the student would in addition be supplied with “a full time 1:1
paraprofessional” in the classroom and an additional 1:1 paraprofessional while being
transported to and from school, as well as numerous related services.

Related Services. The SRO concluded that the [HO was correct is rejecting the
parents’ contention that M.G, was denied a FAPE because the IEP called for her OT,
PT and speech therapy sessions to last for 30 rather than 60 minutes. Observations of
the child indicated that she became tired during long sessions and a psychologist who
had worked extensively with students like M.G. testified indicated that 30 minutes was
sufficient given the child’s level of functioning and sustainability, and the benefit she
would derive.

The SRO noted testimony from the iBRAIN special education director to the effect that
60 minute sessions were required because it took “a lot of time’ to transition the child
safely from her wheelchair and because the child would benefit from “additional
repetitions and practices,” but observed that the iBRAIN TEP for M.G. for 2018-19
described the child as demonstrating behavioral issues and frustration if she was
touched for too Jong at PT. SRO Bates also noted that the district psychologist
questioned the need to remove the child from her chair during therapy, given that this
had not occurred during her enrollment at iHOPE; the psychologist also testified that
60 minutes of therapy meant 60 minutes of actual therapy (“therapy begins the moment
therapy actually begins, not while the child is transitioning”). In light of the evidence,
the SRO affirmed the IHO’s findings. (RO0590.)

14

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 15 of 36

7. Special Transportation, Finally, the SRO rejected the parents’ challenge to the CSE’s
recommendations for transportation for M.G., which included a full time 1:1
paraprofessional for transportation purposes (in addition to her 1:1 health
pataprofessiona! during school), a lift bus, limited travel time and commodious seating.
Indeed, the SRO concluded that the parents had not alleged any defect specific to their
daughter’s transportation services that rose to the level of denial of a FAPE,or
explained what it was about those services that resulted in denial ofa FAPE. SRO Bates
declined to rule on what he referred to as the parents’ “systemic” issue with the CSE”s
use of what they described as “non-CSE entities” to develop and recommend
appropriate transportation arrangements for disabled children, stating that any such
challenge fell outside the scope of an impartial hearing, which was limited to ruling on
issues relating to one specific child. (ROOS1.)

8. Appropriateness of Unilateral Placement and Equitable Considerations. In light of his
conclusion that the district’s IEP provided the child with a FAPE, the SRO declined to
address whether the parents’ unilateral placement of their child at iBRAIN was
appropriate or, if it was, whether equitable considerations supported an award of
tuition,

This appeal followed.
DISCUSSION

The SRO’s decision is subject to independent judicial review. However, this “is by no
means an invitation to the courts to substitute their own notions of sound educational policy for

those of the school authorities...” Board of Education v, Rowley, 458 U.S. 176, 206 (1982). Federal

 

 

courts may not simply rubber stamp administrative decisions, but they must give “due weight” to

 

the results of administrative proceedings, mindful that judges lack the specialized knowledge and
experience required to resolve persistent and difficult questions of educational policy. Walczak v.

Florida Union Free Schoo! Dist., 142 F. 3d 119, 129 (2d Cir. 2001).

 

As the Second Circuit noted in Walezak, deference is particularly appropriate where, as
here, the state hearing officers’ review has been thorough and careful. In this regard, | must note
that the decision of the State Review Officer explores the evidence thoroughly, make detailed

factual findings that are supported by the evidence, and cogently explain the reasons for the

i)
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 16 of 36

conclusions they reach. The SRO's decision is well well-reasoned and well-supported by citations
to relevant portions of the record, It is owed the degree of deference I am expected to give it,
Where, as here, we arc dealing with the question of reimbursement for a unilateral parental
placement, the rules are clear, A Board of Education may be required to pay for educational
services obtained for a student by his or her parent, if (i) the services offered by the board of
education were inadequate or inappropriate, (ii) the services selected by the parent were
appropriate, and (ili) equitable considerations support the parents’ claim. Burlington School
Committee v, Dept. of Education, 471 U.S. 359 (1985). Traditionally, the district bore the burden
of proof on the first issue; the parents have the burden of proof on the others. M.S. v. Board_of
Education of the City School District of Yonkers, 231 F. 3d 96, 102, 104 (2d Cir. 2000). However,
the United States Supreme Court has ruled that the party who requests an impartial hearing — in
this case, the parents — bears the burden of proving all three prong of the Burlington test, including
that the services offered by the Board were inadequate. Schaffer v. Weast , 126 S.Ct. 528 (2005),
The parents can satisfy their burden of proving that the district's plan did not afford their
child a FAPE by establishing either (1) that the state did not comply with the procedural
requirements of IDEA; or (2) that the challenged IEP was not “reasonably calculated to enable the
child to receive educational benefits.” Rowley, supra, 458 U.S. at 206-07,
Finally, in IDEA, Congress expressed a strong preference for keeping the child in the “least
restrictive placement" in which she could receive educational benefits. 20 U.S.C. § 1412(a)(S).

I. The SRO Did Not err in concluding that MG’s pendency placement was not
iBRAIN

‘The first error assigned by the parents is that the SRO should have reversed the IHO’s

finding that MG’s pendency placement was iBRAIN. As I have already noted, thanks to the Second

16

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 17 of 36

Circuit’s ruling in connection with the district’s appeal from my ruling ordering the payment of
tuition at iBRAIN pendente lite, that issue has been definitively resolved above my pay grade.
Under IDEA, the pendency inquiry focuses on identifying the student's “then current”
educational placement. Zvi D., 694 F. 2d at 906. Although not defined by statute, the phrase “then
current placement” has been found to mean the last agreed upon placement at the moment when
the due process proceeding is commenced. Murphy v. Board of Education, 86 I’. Supp. 2d 354,
359 (S.D.N.Y. 2000), aff'd 297 F. 3d 195 (2002), The United States Department of Education has
opined that a child’s then current educational placement would “generally be taken to mean current
special education and related services provided in accordance with a child's most recent [TEP}.”
Susquenita School District v. Ralee S., 96 F. 3d 78 (3d Cir. 1996). Therefore, the pendency
placement is generally the last unchallenged IEP. However, if there is an agreement between the
parties on placement during the proceedings, it need not be reduced to a new JEP, and it can

supercede the prior unchallenged IEP as the then current placement. Bd. of Education y. Schutz,

 

137 F. Supp. 2d 83 (N.D.N.Y.2001), aff'd, 290 F. 3d 476, 484 (2d Cir. 2002), cert denied, 123 S.
Ct, 1284 (2003).

Once a pendency placement has been established, it can only be changed by an agreement
of the parties, and impartial hearing officer’s decision that is not appealed, or a decision of a state
review officer that agrees with the child’s parents. 34 C.F.R. §300.514(c); 8 NYCRR 200.5()(2))
or determination by a court. Bd. of Educ. v. Schutz, 290 F. 3d 476, 484 (2d Cir. 2002), cert denied,
123 S. Ct. 1284 (2003); Bd of Educ. v. Engwiller, 170 F. Supp. 2d 410, 415 (S.D.N.Y.2001).
“Implicit in the concept of ‘educational placement’ in [IDEA’s] stay put provision (i.c., a pendency

placement) is the idea that the parents and the school district must agree either expressly or as

17

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 18 of 36

impliedly by law to a child’s educational program.” Ventura de Paulino, 959 F. 3d at 532, (2d Cir.
2020).

In Ventura de Paulino, the United States Court of Appeals for the Second Circuit concluded
that M.G.’s pendency placement was iHOPE, by virtue of the fact that an HO had concluded, in
resolving the parents’ challenge to the child’s 2017-18 IEP, that 1TOPE was an appropriate
placement for MG ~ a ruling that the City failed to appeal, fd. & n. 54. At no point has the City,
expressly or implicitly, agreed to change the child’s placement to iBRAIN; nor has the child’s CSE
developed an IEP that would place her at iBRATN. Accordingly, the last agreed-upon placement
is HOPE.

i. The procedural issues raised by the parents did not deny the child a FAPE or deny

them a meaningful opportunity to participate in the development of their child’s
educational program

Procedural flaws do not automatically require a finding of a denial of a FAPE. Only
procedural inadequacies that individually or cumulatively result in the loss or educational
opportunity or seriously infringe on a parent's participation in the creation or formulation of the
IEP constitute a denial of FAPE. Knable v. Bexley City School District, 238 F. 3d 755, 766 (6th
Cir. 2001), cert. denied, 533 U.S. 950 (2001). Since July 1, 2005, the IDEA provides that a hearing
officer may find a child did not receive a FAPE only if procedural inadequacies: (1) compromised
the child’s right to a FAPE; (ii) seriously hampered the parent’s right to participate in the process;
or (iii) constituted a departure of educational benefits.

In this case, the parents raise a number of procedural challenges to their daughter’s IEP.
Both the IHO and the SRO concluded that none of them — individually or collectively — denied the

girla FAPE. I see no error in his conclusions.

18

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 19 of 36

A. The First CSE Meeting

The district did not deny M.G. a FAPE by holding her CSE meeting in March 2018, rather
than on an earlier date (January 9, 2018) that appears on the form of CSE meeting notice that is
automatically input by the district’s Special Education Student Information System (a computer
record system). The law requires only that the child have an IEP in place by the start of the new
school year (in her case, July 1, 2018). The parents admit that they received a notice of meeting
dated February 27, 2018, which indicated that a meeting would be held on March 19, 2018,
(Docket #40 at 11) As the SRO correctly concluded, a March 19, 2018 CSE meeting guaranteed
that the child would have an IEP in place at the start of the new school year. Nothing more is
required by the law.

The CSE also did not deny M.G. a FAPE by predetermining what her recommended
placement would be. It is well settled that consideration of possible recommendations for a student
prior to a CSE meeting is not prohibited, as long as the CSE understands that changes may occur
at the meeting, In fact, districts may arrive at the CSE meeting with pre-formed ideas about the
best course of action for the child. ALM. v. NYC DOE Region 9 (Dist. 2), 583 F. Supp. 2d 498,506
(S.D.N.Y. 2008). The key factor, as the SRO noted, is whether the CSE “has an open mind as to
the contents of [the student’s] IEP” (R0034, citing 7.P. ex rel SP. v. Mamaroneck Union Free
Sch, Dist. 554 F. 3d 547, 253 (2d Cir. 2009), and cases cited), and is willing to listen to the parents
and to give them an opportunity to object. And while IDEA scts forth procedural safeguards that
allow parents an opportunity “to participate in meetings with respect to the identification,
evaluation, and educational placement of the child,” 20 U.S.C. § 1415(b)(1), the fact that the CSE
decides on a course that differs from the parents’ wishes docs not amount to denial of meaningful

participation by the parents, IDEA “gives the parents the right to participate in the development of

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 20 of 36

their child’s IEP, not a veto power over those aspects of the IEP with which they do not agree.”
(ROO035.)

The SRO concluded that the record failed to show that the CSE lacked an open mind with
respect to details of the student’s program. The meeting lasted for 2.5 to 3 hours, and the parents
(notably the student’s father) testified at the impartial hearing that he had both attended the meeting
and interacted with the CSE during the meeting. (R0035, citing Tr. 626-27.) Of course, the parents
disagreed with the results, but that does not mean they were not given the opportunity to participate
and raise objections to the district’s proposals. Neither does it mean that CSE representatives did
not listen to the parents or take their point of view into account. The record also shows that the
parents had an advocate at the meeting, and that M.G.’s iHOPE teacher and other providers from
iHOPE were in attendance by telephone, which gave them an opportunity to advocate for their
preferred placement.

Frankly, on the issue of predetermination, the record actually suggests that it was the
parents, not the district, who lacked an open mind about the process. If is abundantly clear, from
the totality of the evidence, that the parents intended to keep their child im private school — and
indeed, to move her from iHOPE to the about-to-be-opened iBRAIN — regardless of what the CSE
finally did.

Other issues raised in the briefing to this court include the failure of the school to have a
school physician present at the March 19 IEP meeting. The SRO did not specifically address this
in his opinion. There is, however, no evidence in the record that the parents or anyone from the
district asked for the presence of a physician at that meeting. It was the parents’ right to do so, but
they did not; and no onc has pointed the court to any requirement that a physician be present absent

such a request. Significantly, the parents did not bring the child’s physician to the meeting or

20

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 21 of 36

submit any new medical records for the girl in advance of the meeting — which suggests, as both
the IHO and SRO found, that the girl’s medical conditions were not im dispute.

B. The Second CSE Meeting

As noted in the statement of facts, on April 27, 2018 — the same day that IHO Carter handed
down her decision relating to the 2017-18 year, which established iHOPE as the student’s
pendency — the parents asked the district to reconvene the CSE. As far as this court is concerned,
the record establishes beyond peradventure that the parents had decided by this time that they had
no intention of enrolling their child in accordance with any IEP developed by the CSE that did not
recommend private school. It is also indisputable that they initiated the request for a second CSE
meeting in bad faith and with no intention of cooperating with that process. Nothing about what
occurred between April 27, 2018 and June 11, 2018 establishes — or even remotely suggests — that
the district significantly impeded the opportunity of M.G.’s parents to participate in the
decisionmaking process regarding the provision of a FAPE to their daughter, while everything
suggests that ‘he parents significantly impeded the CSE from doing its job. As it is clear that the
parents intended all along to go their own way, it hardly lies in their mouths to suggest otherwise,

The parents were, however, within their rights to ask the district to reconvene the CSE and
review their child’s 2018-19 IEP, especially in light of the IHO’s decision concerning the 2017-
18 school year. 34 C.F.R. 300,503; 8 NYCRR 200.5(a). The parents’ Jetter and their lawyer’s
subsequent letter addressing a reconvening of the CSE contained a number of “demands” on their
part, including that (1) a school physician participate “in person” (by which they apparently meant,
not by telephone or videoconference, as permitted by 8 NYCRR 300.5(d)(7)); (2) a group of
iHOPE teachers and related service providers receive notice of the meeting; (3) the meeting take
place only on a Monday; (4) the meeting take place at HOPE; and (5) the CSE consider a private

school placement and conduct “necessary” evaluations for same prior to scheduling the CSE

al

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 22 of 36

meeting. The parents indicated that they would provide M.G.’s “most recent student progress
report,” but only after the meeting was scheduled. The parents also asked for “a few proposed
dates and times in writing” and asked that the meeting not be scheduled by telephone. They also
asked that the meeting be recorded.

The district did not turn the parents’ request down, but neither did it agree to all of the
parents’ “conditions,” which this court finds were nothing more than pretext to set up an argument
that the child was denied a FAPE by virtue of alleged procedural defalcations. In this regard, | find
the parents’ lawyer’s one paragraph description of the events of March -June 2018, which appears
at pages 5-6 of his Memorandum of Law (Docket #40), to be incomplete to the point of being
utterly misleading — which, in the opinion of this court, casts doubt on his entire presentation.

The district did schedule another CSE meeting for the child, setting a meeting date of May
18, 2018 (a Friday)® and notifying the parents by telephone. On May 11, counsel for the parents
wrote the district asking that it reconvene the CSE for both the current (2017-18) and year and the
upcoming (2018-19) year; complained about the fact that no written notice had been sent and asked
that the meeting be rescheduled at a time, and in light of, the various demands in the April 27,
2018 letter.

The district then sent a written notice, dated May 21, 2018, granting the request for
rescheduling and rescheduling the meeting for Monday, June 11. The district also indicated that a
school physician would be present. The district refused to hold the meeting at iHOPE — a decision
that had nothing to do with whether any TEP offered M.G, a FAPE.

The district’s letter went on to say that, because an IEP had to be in place before the

commencement of the new extended school year (i.e., on July 1, 2018), the meeting had to take

 

6 The parents point to no legal requirement that the district offer them multiple possible meeting dates; as far as 1 can
tell, there is no such requirement,

22

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 23 of 36

place on June 11 and would not be rescheduled. Of course, by then the parents had already decided
to send their child to BRAIN, as indicated by the fact that they had signed a transportation
agreement with that school on May 16 and would sign a contract of enroliment on June 5.

The parents did not indicate that there was any problem with the June 11 meeting date until
June 8 — literally the last business day prior to the scheduled meeting, and a Friday to boot — when
the parents’ attorney sent yet another letter declaring that the meeting could not proceed the
following Monday, because the meeting notice did not identify the additional parent member, the
school physician or the social worked who would be participating, or indicate that the physician
would be participating in person. (R0038, citing Parent Isx. P.) The letter asked for yet another
alternative date. The letter did not indicate that the parents were in contract with iBRAIN.

On Saturday, June 9, a bilingual social worker for the district contacted the parents by
telephone to urge them to attend the meeting, but they did not show up. Because the meeting had
been requested by the parents, who were not there to make any presentation, the CSE adjourned
without holding a meeting.

As the SRO noted, the parents were correct in stating that CSE meeting notices shall
include the names of the proposed CSE members, 34 CFR. § 300.322(b)(1)(1). There was,
therefore, a technical deficiency in the notices.

But as the SRO held, the parents did not explain how not knowing in advance the names
of the parent rep, the physician’ and the social worker had denied their daughter a FAPE or them
meaningful participation in the IEP formulation process — especially as extrinsic evidence

demonstrates that the parents were contriving excuses not to participate in the process they had

 

? Indeed, it does not appears that failing to inchide the name of the participating physician in the notice of meeting
could ever constitute the denial of a FAPE, since parents may request the attendance of a school physician in writing
as late as 72 hours prior to the actual date of the CSE meeting (8 NYCRR 200.3(a)(1)(vii) — far too late for the school
to give advance notice of who the attending physician is going to be.

23

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 24 of 36

initiated. Plaintiffs simply refuse to engage with the legal standard applicable to procedural flaws
in an IEP formulation process; errors without any identified consequences are “no harm, no foul”
errors, and the failure to provide all the names falls into that category.

Finally, contrary to the parents’ contention below, the district neither “denied” nor
“ignored” their request to reconvene the CSE, but (as the SRO found)
“enpaged in a good faith effort to reconvene the CSE in response to the parents’ request.” The
district was ready, willing and able to proceed with a new CSE meeting on June 11, at which point
they could have made their argument that IHO Carter’s unappealed April 27, 2018 decision on
their appeal with respect to M.G.’s 2017-18 IEP (which was not yet available when the IEP was
formulated in March) should provide “the roadmap” for moving forward with the girl’s educational
planning.® The parents chose not to attend the meeting. That being so, the SRO correctly found
that there was no purpose in going ahead with the June 11 CSE meeting once the parents refused
to attend - since the only reason for scheduling that meeting in the first place was to satisfy the
parents’ demand for reconsideration of their daughter’s 2018-19 TEP.

The critically important thing about all of the parents’ procedural complaints — some of
which constitute technical violations of the IDEA regulations, some of which were made up out
of whole cloth — is that the parents have not identified how any of them adversely impacted either
their daughter’s right to a FAPE or their right to participate in the process of formulating her IEP.
{f the parents were serious about the latter, they would have come to the meeting scheduled on
June 11, 2018 (a Monday, as they requested) and made their case for a private school placement

to the CSE. It was not the fault of the district that they did not do so.

 

8 It is not insignificant that YHO Carter herself — the author of “the roadmap” — did not consider her decision relating
to 2017-18 to bind her in any way with regard to 2018-19, but instead rendered an entirely different decision for that
year’s IEP, after listening to days of evidence at a new and different impartial hearing -- one at which the district
appears to have cured some of the defects in its presentation of the previous year.

24

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 25 of 36

Although this is an appeal from the decision of the SRO, not the IMO, this court finds it
significant that the IHO concluded, in her opinion, that the parents were contriving excuses not to
participate in any reconvened meeting. The same [HO presided at the impartial hearings for both
the 2017-18 and 2018-19 school years. She had two opportunities to see and hear the parents
testify. And she had found in favor of the parents for the first year, so she cannot be accused of
harboring any bias or ill will toward them or their positions. Yet she concluded that the parents
had not cooperated with M.G.’s educational planning, made unreasonable” demands on the CSE
(R0094) and engaged in “obstructive efforts,” (RO085), [HO Carter also “question{ed] the parents’
credibility,” in particular the father’s statement that he had visited the placement school twice” to
demonstrate cooperation — testimony that could not be verified by school visitation records.
(2.0094) The THO had the tremendous advantage of actually seeing and hearing the parents and
the other witnesses, as well as their lawyer; I can only say that, on the cold record before me, |
would reach exactly the same conclusions.

In sum, this court can see no reason in law and no basis in the record to overturn any of the
findings of the SRO with regard to the alleged procedural defalcations — or to conclude that the
few minimal procedural errors made by the district in trying to schedule a reconvened CSE meeting
before the end of the 2017-18 school year even came close to denying M.G. a FAPE or her parents
their right to be involved in the planning of her education.

Ul. The SRO Did Not Err in Concluding that the District’s IEP Provided the Child
With a FAPE

And so we turn to the merits of the CSE’s recommended program for M.G.
The parents raise what the courts sees as three principal substantive challenges to the IEP’s

recommendations on the merits.

 

9 The father could not recall on what dates he went, or who from iHOPE went with him. (R0094)

25

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 26 of 36

A, Disability Classification

First, the challenge the CSE’s determination that the child’s disability is classified as
“severe multiple disabilities” rather than “traumatic brain injury.”

This issue, as both the IHO and the SRO held, is a red herring. Disability classification is
used for one and only one purpose: to ascertain whether a child falls into one of the 13 categories
that render her eligible for special education services. (R0078.) But as my colleague Judge Seibel
held in MR. v, Orangetown Central Sch. Dist., 2011 U.S. Dist. LEXIS 145177, at *28 (S.D.N.Y.
Dec, 16, 2011), “It is not the classification per se that drives IDEA decision making; rather, it is
whether the placement and services provide the child with a PAPE.” CSEs are not supposed to
rely on the disability category of a student in order to determine her needs, goals, accommodations
and special education services. 34 C.F.R. 300.304(c)(6); 8 NYCRR 200.4(b)(6)(ix). Instead, as the
THO put it, IDEA “provides that a student’s special education programming, services, and
placement must be based upon a student’s unique special education needs and not upon the
student’s disability classification. 20 U.S.C. § 1412 (a)(3).” (RO078)

This particular child plainly suffers from multiple disabilities (“concomitant impairments,
the combination of which cause such severe educational needs that they cannot be accommodated
ina special education program solely for one of the impairments.”) (R0040.) Whether one or more
of those disabilities was cause by “an external physical force or by certain medical conditions such
as stroke, encephalitis, aneurysm, anoxia or brain tumors” — the definition of a “traumatic brain
injury”! — is (i) unproven on the record before this court (which contains no medical testimony at
all), and (ii) beside the point. No one disputes that this child qualifies for special education services

under IDEA. Therefore, for our purposes, the precise disability category in which she is classified

 

'© Injuries that occur during birth are not considered “waumatic brain injuries.” NYCRR 200, 1(2z)(12).

26

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 27 of 36

is irrelevant. As the SRO held, “The significance of the disability category level is more relevant
to the LEA and State reporting requirements than it is to determine an appropriate LEP for the
individual student.” (R0040.) For the latter exercise, it is necessary to determine the student’s
educational and management needs at a granular level, not with reference to her disability
classification. Or, as the SRO also put it, “Once a student has been found eligible for special
education, the present levels of performance sections of the IEP for each student is where the focus
should be placed, not the label that is used when a student meets the criteria for one or more
disability categories.” (RO041).
B. Classroom Placement

The reason for the parents’ insistence that their daughter be classified as having a traumatic
brain injury becomes apparent when we consider their principal challenge to the CSE’s proposed
IEP. Having classified the child as having “severe multiple disabilities” and needing an educational
program consisting primarily of habilitation and treatment, the IEP recommends that she be placed
in a classroom capped at a maximum of 12 students, | teacher and tour other adults (12:14+(3+1),
or 12:1+4). This accords with 8 NYCRR 200.6(h)(4)(i1).

However, a different regulation, 8 NYCRR 200.6(h)\(4)(i)(a), provides that the class size
for a child whose disability leaves her with “highly intensive” management needs that require a
“high degree of individualized attention and intervention” is limited to 6 students, 1 teacher and 1
other supplementary school staffer (6:1+1). There is absolutely no question that M.G. has highly
intensive management needs that require a high degree of individualized attention and
intervention. District witnesses use that phrase when describing the child.

So what is one to do when a child qualifies is subject to the requirements of two conflicting

regulations?

27

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 28 of 36

It does not seem that the State of New York has dictated an answer to that question.'|' But
IDEA and New York State regulations require a CSE’s evaluation of a student to “be sufficiently
comprehensive to identify all of the student’s special education and related services needs, whether
or not commonly linked to the disability category in which the student has been classified. 34 CFR
300.302(c)(6); 8 NYCRR 200.4(b)(6)(ix). (R0040.) Therefore, the SRO resolved the discrepancy
between two differing regulations that are equally applicable to this particular child by looking to
her unique characteristics and needs, He engaged in an extensive and detailed evaluation (eight
single spaced pages) of M.G.’s “complex educational needs. . including [her] cognitive, academic,
attention, communication, vision, speech, gross motor, mobility, fine motor, hydroencephalus,
cortical visual impairment and cerebral palsy.” He concluded that the girl’s admittedly “highly
intensive” management needs also qualified as “concomitant impairments the combination of
which cause such severe educational needs that they cannot be accommodated in a special
education program solely for one of the impairments.” (R0041) In fact, he specifically found that
her “highly intensive’ management needs arose because of her severe multiple disabilities.
(R0049.) He thus held that the CSE correctly placed her in a classroom that conformed to the
regulation found in 8 NYCRR 200.6(h)(4)(ii), rather than one that conformed to 8 NYCRR
200.6(hy4) Gi) (a).

In deciding which of the two different placements would work better for the child, the SRO
found that M.G.’s needs would be better addressed in a classroom having a larger number of school

staff members who were trained to work collaboratively with the teacher —a 12:1+4 classroom!” —

 

"New York State apparently does not recognize the fact that a child can have fall into more than one disability
classification, subject to conflicting regulations, since it only permits a district to identify a single classification on its
forms. (RO078) This is, obviously, a ridiculous rule — one that fails on its face to recognize the unique characteristics
of M.G., who is multiply disabled, which leads to the conundrum that faced the SRO in this case.

2 It must be remembered that M.G. was also going to have a 1:1 aide with her at all times in whatever classroom she
was placed, so in fact there would be 6 adults — one of whom was focused at all times on M.G. — in her 12:1+4
classroom,

28

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 29 of 36

rather than in a classroom with fewer students but also fewer staff. The SRO noted that the adult-
to-student ratio in a 6:1+1 classroom was exactly the same as the ratio in a 12:1+4 classroom — |
teacher and 1 adult for every three students — but found that the “greater variety in the type of
school personnel typically found working with a student in the 12:1+4 special class setting” would
be of benefit to the child, and were not “found in the definition of a 6:1+1 special class.”

The SRO supported his decision with extensive references to the record, including
testimony from the district psychologist, who indicated that the 12:1+4 class “was staffed with
four paraprofessionals that are trained to work. ..collaboratively not only with the teacher, but with
the related service providers” to both generalize the skills being taught and to provide repetition
of those skills,” which the student required (R0048) He also cited the testimony of a unit teacher
from the recommended specialized school, who testified that M.G. was similar in needs to the
students in her classroom and would obtain educational benefit if enrolled in that program. (/d.)

There is certainly record evidence that supports the SRO’s finding that the CSE placement
would have provided M.G. with a FAPE. As the SRO observed, M.G. has severe multiple
disabilities: she suffers from cerebral palsy, global developmental delays and visual impairment.
She cannot walk or speak or perform any of the tasks of daily living for herself, If that does not
qualify as “severe multiple disabilities,” I cannot imagine what does. The child’s educational
potential is limited, and her educational program consists largely of habilitation and treatment,

with only modest academic goals.'? The SRO, like the THO before him, concluded that the child

 

3 In this regard, it bears noting that the student’s LEP identified her annual educational goals as improving jaw
stabilization for eating and drinking, increasing oral motor awareness for secretion management and expansion of
speech sound production, development of a functional communication system (the child cannot talk}, performing
wheelchair transfers with assistance, and improving such self-care skills as tooth brushing, dressing and feeding
(R0049, citing IEP at Ri203 et seq.} — in short, many different habilitation skills. Her proposed academic goals
included being able to identify 35 kindergarten level high-frequency words at an 80% accuracy rate (R1202), copy
text and solve addition problems using +1 and +2 if assisted with multisensory cues (R1203). This is not the normal
academic curriculum for a 10 year old child.

29

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 30 of 36

suffered from so many different disabilities that her needs were best served by being in the 12:1+4
classroom. And he specifically found that the presence of additional adults in the classroom was
most likely to provide “precisely the type of programming that will address this student’s unique
needs.” (RO049.)

This is precisely the sort of decision that a person like the SRO, who has extensive
experience in the education of profoundly disabled children, is equipped to make — and that this
court is ill-equipped to second guess. There is no evidence in the record suggesting that the
presence of fewer children would be of greater benefit to M.G. than the presence of more adults —
especially as M.G was also to have the full-time services of a 1:1 aide, in addition to the teacher
and the other 4 adults, at all time. From the record, it appears that the SRO, confronted with a
situation in which, at least arguably!4 two conflicting regulations applied and there was no rule
that dictated the choice between them, did precisely what we would want him to do: considered
the child’s unique needs and reached an informed and expert conclusion that one setting offered
her greater potential benefit than the other. This court has no basis to overturn his decision.

It would be different if the only question before the court were whether M.G.’s placement
ran afoul of the one and only possible governing state regulation. While a court is expected to give
deference to an SRO in matters relating to educational issues, an SRO is not entitled to deference
where questions of law are concerned. Rowley, 458 U.S. at 206; M.H. v. New York City Dep’t of
Educ., 685 F.3d 217, 239 (2d Cir. 2012); Carmel Cent. Sch. Dist, v. V.P. ex rel. G.P., 373

F.Supp.2d 401, 408 (S.D.N.Y. 2005); Arlington Cent. Sch. Dist. v. L.P., 421 F.Supp.2d 692, 696

 

4 The parties disagree and have long disagreed about whether M.G. suffered any sort of traumatic brain injury (TBI)
in the months following her birth. Significantly, both the [HO and the SRO concluded that it did not matter, since the
child obviously suffered from severe multiple disabilities. But having concluded in 2017-18 that the record supported
a finding of TBI, the same JHO concluded a year later, on a different record, that “a rationale [sic] reader could infer
birth trauma is the etiology of Student’s overall disabilities,” (ROO80), which would mean that she ought not be
classified as TBI. Were it possible, I suspect the [HO -- and T know the SRO — would have classified her as both.

30

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 31 of 36

(S.D.N.Y. 2006). Whether or not a recommendation complies with a state regulation would appear
to present a question that a court is perfectly equipped to answer.

But the issue confronting the court is not whether M.G.’s placement conflicts with the one
and only pertinent governing regulation. It is whether the SRO erred in concluding that, (1) where
two different regulations governing class size apply to the child’s situation and (2) where there is
no settled rule of decision that gives one of those regulations precedence, the overall record
supports the application of one regulation over the other. In thts case, the overall record does indeed
support the application of one regulation over the other. The SRO did exactly the right thing:
considered the child’s unique situation and reached a conclusion based on the evidence. As there
is ample evidence to support his conclusions, this court is in no position to say that the SRO — the
person with expertise in educating disabled children — was wrong in so holding.

C. Related Services

Finally, the parents argue that the SRO erred in finding that the CSE’s related services
recommendation was appropriate. Again, I disagree.

The CSE recommended that all of M.G.’s related services (OT, PT, SLT (both individual
and group) and vision education) be conducted in 30-minute increments.!> iHOPE’s IEP for the
child, adopted by iBRAIN, called for 60-minute related service sessions. The SRO affirmed the
IHO’s determination that 30-minute sessions were appropriate. The evidence demonstrated that
M.G. “quickly” became tired during her sessions, and when she was fatigued, she became
frustrated and ceased to cooperate. The school psychologist testified that the amount of mental
energy that a child like M.G. required to perform tasks that abled people “take for granted” was

“overwhelming,” and stated that, in her experience working with children like M.G., “when they’re

 

'5 The 60-minute monthly parent counseling and training session is not challenged on this appeal.

31

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 32 of 36

fatigues, that’s it.” (RO050) This accorded with information found in the BRAIN LEP for 2018-
19, which described the student during PT sessions as “demonstrating behavior issues” and
“setting frustrated very quickly . . . does not like to be touched too long.” (id., Parent Ex. E at 21).
The school psychologist also testified that 30-minute sessions of OT in particular were sufficient
for M.G. given her level of attention and the benefit she would derive “without this being an
uncomfortable experience for her.” (RO050, citing Tr. at 356-57.)

Significantly, the {BRAIN witness testified that her related services were 60 minutes in
length, not in order to give her additional therapy, but because of the time it took to transition the
child safely from her wheelchair. (/d, citing Tr. at 534.) In other words, the 60 minutes was not
intended to be 60 minutes of therapy, but an unspecified amount of therapy coupled with an
unspecified amount of time for transitioning. But as the school psychologist observed, therapy
time is supposed to begin “the moment therapy actually begins, and not while the child was
transitioning.” (Jd, citing Tr. at 421.) That being so, the additional time suggested by the parents
does not appear to be necessary in order to allow the student to receive sufficient therapeutic
attention. Indeed, iRRAIN’s own evidence is to the effect that it was not going to give M.G. a full
60 minutes of therapy; and there appears to be no way of knowing exactly how much therapy she
would receive in a given session. No evidence in the record suggests that the district planned to
cut short M.G.’s 30 minutes of therapy in order to accomplish mechanical tasks like getting her
into and out of her wheelchair; for the CSE, 30 minutes of therapy seems to have been precisely
that — 30 minutes of actual therapy. And while the THO found that the student had made progress
with 60-minute sessions, she noted that there was no independent medical evidence in the record
that either documented the child’s need for such a long period or indicated that the child would

regress with 30 minutes of therapy (R0083) — a finding that takes on greater significance in light

32

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 33 of 36

of the testimony that the 60-minute sessions included an undocumented amount of time for
transitioning.

While the SRO did not dwell on this, it also appears, from the findings of the IHO, that
iBRAIN offers everyone onc of its students related services in 60-minute increments, without
individualization (R0088) -- a uniformity that undercuts any argument that 60 minutes of actual
therapy was best for this particular child ~ who tired easily, became frustrated and required extra
motivation during 60-minute sessions, (RO082)

In light of this evidence, the SRO’s conclusion that M.G. did not require 60-minute therapy
sessions in order to receive a FAPE appears both sound and amply supported.

IV. The SRO Did Not Err in Refusmg to Review the [HO’s Unnecessary Findings
With Respect to the Second and Third Prongs of the Burlington-Carter Test

The SRO did not err in failing to address the THO’s alternative conclusions that the parents
had failed to show either that iBRAIN was an appropriate placement for their daughter or that
equitable considerations favored providing them with reimbursement for their unilateral placement
of M.G. in that school, Because the SRO concluded that the district’s CSE had created an TEP that
would have provided M.G. with a FAPE, there was no need to address the other two prongs of the
so-called Burlington-Carter test. Sch. Comm. of ‘Town of Burlington, Mass. v. Dep*t of Educ. of

Mass., 471 U.S. 359. 369-70 (1985); R.E. v. New York City Dep’t of Educ., 694 F.3d 167. 184-

 

85 (2d Cir. 2012); GB v. New York City Dep’t of Educ., 145 F.Supp.3d 230, 244 (S.D.N.Y. 2015).
The fact that the THO elected to do so — | assume to avoid the delay and expense that would have
been occasioned by a remand in the event that her FAPE findings were overturned — did not require
the SRO to address them, and he was well within his rights to rest on his conclusion that the TEP

provided the student with a FAPE.

33

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 34 of 36

Vv. The SRO Did Not Err In Overturning the IHO’s Award of Transportation and
Related Services Costs to the Parents

Notwithstanding her finding that the district had provide the child with a FAPE in the
public school setting, the IHO awarded the parents the cost of transportation to iBRAIN during the
2018-19 school year. She also awarded certain costs relating to the provision of special services.
From these unusual awards, the defendant District took an appeal.

The IHO did not find any defect in the district's proposal for transporting the student --a
1:1 transportation paraprofessional; a lift bus; limited travel time; and two seats, one of them for a
wheelchair — that denied the child a FAPE. Furthermore, the THO found that the parents had failed
to cooperate with the CSE, which prevented the district’s Office of Pupil Transportation from
arranging transportation for the child, as had been the case during her years at iHOPE. (R0093.)
Instead the parents signed a transportation agreement with Sisters Travel and Transportation, LLC
(Ex. K), which did not send a representative to the hearing, either to testify about that company’s
compliance with state and local safety regulations for school bus drivers, 8 NYCRR-NY 156.3,"
or to justify the reasonableness of the rate of $315 per day that ts charged for transporting M.G. to
iBRAIN.

Nonetheless, the IEHO — noting that the child was entitled to transportation services no
matter where she went to school — directed that the district cover the cost of her transportation as
provided by Sisters, “upon submission of compliance with prevailing city and state regulations
regarding pupil transportation.” (R0094)

THO Carter also ordered the district to reimburse the parents for the cost of related services

provided by iBRAIN, albeit at the district’s “prevailing rate for the frequency and duration of

 

6 In the contract Sisters represented that it complied with NYC Taxi and Limousine regulations, which have nothing
whatever to do with the transportation of students to and from school; the latter are regulated exclusively by the New
York State Department of Transportation.

34

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 35 of 36

services as recommended in the March 2018 IEP”! (Id.) — again, despite having found no
inadequacy in the district’s TEP.

The district appealed (sce n.4, supra.), arguing that there was no basis in law for the HO
to have made such an award. The SRO vacated so much of [HO Carter’s decision as awarded the
cost of M.G.’s transportation to iBRAIN and the special services provided to M.G, by BRAIN
during the 2018-19 school year. (R0051). He noted that the parents had alleged no defect with
respect to the special transportation services that were described in the CSE’s IEP and found no
error in the IHO’s determination that there was no violation of the child’s right to a FAPE by virtue
of the CSE’s plans for transportation services, As discussed extensively above, he also concluded
that the district’s proposal for the provision of related services to M.G. provided her with a FAPE.
In the absence of a finding that the services offered by the district were inadequate or inappropriate,
“The district is not required to reimburse the parents for the expenditures for private educational
services.” He therefore vacated so much of the IHO’s order as required the district to fund the
student’s transportation and related services costs at iBRAIN.

The parents did not address this aspect of the SRO’s decision in their moving or reply
briefs. Any challenge to the SRO’s findings in this regard is, therefore, waived.

CONCLUSION

For these reasons, the plaintiff parents’ motion for summary judgment is DENIED, the
defendants’ cross-motion for summary judgment is GRANTED; and the complaint is dismissed,
with costs to the defendants.

The Clerk of Court is directed to enter judgment dismissing the complaint and to close the

file.

 

7 That would be 30-minute sessions, not the 60 minute sessions proposed by iBRAIN.

35

 

 
Case 1:20-cv-04639-CM Document 52 Filed 09/10/21 Page 36 of 36

This constitutes the decision and order of the court; it qualifies as a “written decision.”

Dated: September 10, 2021

Se U.S.DJ.

 

BY ECF TO ALL COUNSEL

36

 
